UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from : Not applicable Commission file number 0-4454 INTERDYNECOMPANY (Exact name of registrant as specified in its charter) CALIFORNIA 95-2563023 (State or other jurisdiction of (I.R.S.Employer incorporation or organization) Identification No.) 2 Flagstone Apt 425, Irvine, California 92606 (Address of principal executive offices) (Zip Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o As of January 25, 2010, there were 39,999,942 shares of Common Stock, no par value, issued and outstanding. Exhibit Index Page No.:None INTERDYNE COMPANY FORM 10-Q INDEX Page No. PART I.FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets as of December31, 2009 and June30, 2009 3 Statements of Income for the Quarter and Six Months ended December31, 2009 and December31, 2008 4 Statements of Cash Flows for the Six Months ended December31, 2009 and December31, 2008 5 Notes to Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Controls and Procedures 9 PART II.OTHER INFORMATION Item 6. Exhibits 10 Signatures 10 2 Index FINANCIAL INFORMATION Item 1.Financial Statements INTERDYNECOMPANY BALANCESHEETS Dec-31-09 30-Jun-09 (Unaudited) (Audited) $ ASSETS CURRENT ASSETS Cash 1,258 $ 208 Due from affiliates 265,616 267,281 TOTAL CURRENT ASSETS 266,874 $ 267,489 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued professional fees 5,500 $ 8,350 Accrued management fees to related party 27,670 24,670 Other accrued expenses 5,662 5,582 TOTAL CURRENT LIABILITIES 38,832 $ 38,602 STOCKHOLDERS' EQUITY Preferred stock, no par value, authorized 50,000,000 shares, no shares outstanding - - Common stock, no par value, 100,000,000 shares authorized, 40,000,000 shares issued and to be issued 500,000 $ 500,000 Deficit since May 29, 1990 (271,958 ) (271,113 ) TOTAL STOCKHOLDERS' EQUITY 228,042 $ 228,887 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY 266,874 $ 267,489 3 Index INTERDYNECOMPANY STATEMENTSOFINCOME Quarter Ended Six Months Ended Dec-31-09 Dec-31-08 Dec-31-09 Dec-31-08 (Unaudited) (Unaudited) (Unaudited) (Unaudited) $ INCOME Interest earned 5,610 5,486 11,281 11,030 TOTAL INCOME 5,610 5,486 11,281 11,030 EXPENSES General and administrative 4,246 5,179 8,326 9,193 Management Fees 1,500 1,500 3,000 3,000 5,746 6,679 11,326 12,193 NET PROFIT/(LOSS) BEFORE TAXATION (136 ) (1,193 ) (45 ) (1,163 ) TAXATION 0 0 (800 ) (800 ) NET PROFIT/(LOSS) AFTER TAXATION (136 ) (1,193 ) (845 ) (1,963 ) EARNING/(LOSS) PER SHARE $ (0.00000 ) $ (0.00003 ) $ (0.00002 ) $ (0.00005 ) 4 Index INTERDYNECOMPANY STATEMENTSOFCASHFLOWS For Six Months Ended Dec-31-09 Dec-31-08 (Unaudited) (Unaudited) $ $ CASH FLOWS FROM OPERATING ACTIVITIES Net loss (845 ) (1,963 ) Adjustments to reconcile net loss to net cash used in operating activities : Change in operating assets and liabilities: Due from affiliate 1,665 3,932 Accrued expenses 230 (2,214 ) Total adjustments 1,895 1,718 Net cash generated/(used) in operating activities 1,050 (245 ) CASH, BEGINNING OF PERIOD 208 1,618 CASH, END OF PERIOD 1,258 1,373 5 Index INTERDYNECOMPANY NOTE TO FINANCIAL STATEMENTS Note 1.Interim Financial Statements The accompanying financial statements are unaudited, but in the opinion of the management of the Company, contain all adjustments, consisting of only normal recurring accruals, necessary to present fairly the financial position at December 31, 2009 and the results of operations for the quarter and six months ended December 31, 2009 and 2008 and changes in cash flows for the six months ended December 31, 2009 and 2008.Certain information and footnote disclosures normally included in financial statements that have been prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although management of the Company believes that the disclosures contained in these financial statements are adequate to make the information presented therein not misleading.For further information, refer to the financial statements and footnotes thereto included in the Company's Annual Report in Form 10-K as of June 30, 2009, as filed with the Securities and Exchange Commission.The results of operations for the quarter ended December 31, 2009 are not necessarily indicative of the results of operations to be expected for the full fiscal year ending June 30, 2010. Note 2.Changes in Significant Accounting Policies The Company adopted the FASB Accounting Standards Codification 820 (formerly SFAS No. 157 Fair Value Measurement), effective July 1, 2008. FASB ASC 820 defines fair value as the price that would be received to sell an asset, or paid to transfer a liability, in an orderly transaction between market participants at the measurement date and establishes a framework for measuring fair value. It establishes a three-level hierarchy for fair value measurements based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date and expands the disclosures about instruments measured at fair value. FASB ASC 820 requires consideration of a company's own creditworthiness when valuing liabilities. The Company also adopted FASB Accounting Standards Codification 825 (formerly SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities), effective July 1, 2008.
